UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number 0-51400 Stellar Resources Ltd. (Exact name of registrant as specified in its charter) Nevada 98-0373867 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 375 N. Stephanie Street, Suite 1411, Las Vegas, Nevada, 89014-1411 (Address of principal executive offices) (702) 547-4614 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non- accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b(2) of the Exchange Act). o Yesx No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check markwhether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. xYeso No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The total number of shares of Common Stock, par value $0.001 per share, outstanding as of June 17, 2011, is 39,344,051. Table of Contents TABLE OF CONTENTS PartI – FINANCIAL INFORMATION 1 Item 1. Financial Statements: 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 Item 4T. Controls and Procedures. 18 Part II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 i Table of Contents PartI – FINANCIAL INFORMATION Item 1. Financial Statements STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2011 (Unaudited) 1 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED BALANCE SHEETS APRIL 30, JULY 31, (Unaudited) (Audited) ASSETS Current Cash $ $ Prepaid expenses (Note 8) - Investment in EHHO (Note 5) Oil and gas properties, unproven (Note 6) $ $ LIABILITIES Current Accounts payable $ $ Advances payable (Note 7) Due to related parties (Note 8) Notes payable (Note 9) Future income tax liability(Note 6) STOCKHOLDERS’ EQUITY Capital stock (Note 10) Authorized: 200,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 39,344,051 common shares (July 31, 2010: 39,060,650 common shares) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive loss ) ) $ $ The accompanying notes are an integral part of these financial statements 2 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) CUMULATIVE RESULTS OF OPERATIONS FROM APRIL 9, 1999 (INCEPTION) THREE MONTHS ENDED NINE MONTHS ENDED TO APRIL 30, APRIL 30, APRIL 30, APRIL 30, APRIL 30, Expenses General and administrative $ Interest and finance fees (Notes 8 and 9) Investor relations - Management fees (Note 8) - - Professional fees Property examination and expenditure costs - - - Loss before other items ) Other Items Management fees (Note 8) - - - Dilution loss from EHHO (Note 5) - ) Loss from equity interest in EHHO (Note 5) ) - ) - ) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and Diluted Net Loss Per Common Share $
